                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


JOSEFINA VAZQUEZ,
                      Plaintiff,                               8:18-CV-519
        vs.
ANDREW M. SAUL, Commissioner of the                            JUDGMENT
Social Security Administration;
                      Defendant.




       Pursuant to the accompanying Memorandum and Order, the Commissioner’s decision is

affirmed.



       Dated this 21st day of November, 2019.


                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge
